TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 9, 2016



                                      NO. 03-15-00713-CV


       Brian DeRoeck, Melinda Young, and Kathryn Boykin, as co-trustees of the
  Walter A. DeRoeck QTIP Trust, Assignee of Texas Capital Bank National Association,
                                     Appellants

                                                 v.

         DHM Ventures, LLC; James W. Moritz; and Nathan W. Halsey, Appellees




            APPEAL FROM 126TH DISTRICT COURT OF TRAVIS COUNTY
               BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
                    AFFIRMED -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment signed by the trial court on August 24, 2015. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the judgment. Therefore, the Court affirms the trial court’s judgment. Appellants shall pay all

costs relating to this appeal, both in this Court and the court below.